                 Case 20-10553-CSS             Doc 1268-1        Filed 07/06/21        Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE


In re:                                                       Chapter 7

ART VAN FURNITURE, LLC., et al.,1                            Case No. 20-10553 (CSS)
                                                             Jointly Administered
                                    Debtors.


                                        CERTIFICATE OF SERVICE

                    I, Peter J. Keane, hereby certify that on the 6th day of July, 2021, I caused a copy
 of the following document to be served on the individuals on the attached service list(s) in the
 manner indicated:

                    NOTICE OF AGENDA FOR HEARING SCHEDULED ON JULY 8, 2021 AT
                    4:00 P.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE
                    CHRISTOPHER S. SONTCHI AT THE UNITED STATES BANKRUPTCY
                    COURT FOR THE DISTRICT OF DELAWARE, LOCATED AT 824 NORTH
                    MARKET STREET, 5TH FLOOR, COURTROOM NO. 6, WILMINGTON,
                    DELAWARE 19801


                                                                /s/ Peter J. Keane
                                                                Peter J. Keane (DE Bar No. 5503)




 1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
     include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
     Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
     Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325);
     LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the
     Debtors’ service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.




 DOCS_DE:235121.2 05233/003
              Case 20-10553-CSS      Doc 1268-1   Filed 07/06/21   Page 2 of 8




Art Van – Bellwood Property Sale Service List
Document No. 233563
02 – OVERNIGHT MAIL
02 - EXPRESS MAIL
01 - EMAIL


EXPRESS MAIL
Blair County Tax Collection Bureau
1419 3rd Ave.
PO Box 307
Duncansville, PA 16635

EXPRESS MAIL
PA Department Of Revenue
PO Box 280427
Harrisburg PA 17128-0427

OVERNIGHT MAIL
Antis Township Elected Tax Collector
Susan E. Kensinger
909 North Second Street
Bellwood, PA 16617

OVERNIGHT MAIL
Pennsylvania Department of Environmental Protection
Southcentral Regional Office
909 Elmerton Ave.
Harrisburg, PA 17110

ELECTRONIC MAIL
Attn: Stephen Friedman, Esquire
Reiss Sheppe LLP
425 Madison Avenue, 19th Floor
New York, NY 10017
Email: sfriedman@reisssheppe.com




DOCS_DE:233563.1 05233/002
              Case 20-10553-CSS        Doc 1268-1    Filed 07/06/21    Page 3 of 8




Art Van Furniture Lienholders Service List          OVERNIGHT MAIL
Document No. 228169                                 GE Money Bank
14 – OVERNIGHT MAIL                                 170 Election Road, Suite 125
                                                    Draper, UT 84020

OVERNIGHT MAIL                                      OVERNIGHT MAIL
Wells Fargo Bank, National Association, as          Synchrony Bank
Agent                                               170 Election Drive, Suite 125
125 High Street                                     Draper, UT 84020
Boston, MA 02010
                                                    OVERNIGHT MAIL
OVERNIGHT MAIL                                      PNC Bank, National Association
Virtus Group, LP, as Administrative Agent           249 Fifth Ave
1301 Fannin, 17th Floor                             Pittsburgh, PA 15222
Houston, TX 77002
                                                    OVERNIGHT MAIL
OVERNIGHT MAIL                                      Crown Equipment Corporation
G/S Leasing, Inc.                                   44 S. Washington Street
3290 W Big Beaver Rd, Ste 200                       New Bremen, OH 45869
Troy, MI 48084
                                                    OVERNIGHT MAIL
OVERNIGHT MAIL                                      U.S. Bank Equipment Finance, a Division of
Centurylink Communications, LLC                     U.S. Bank National Association
931 14th Street, Suite 900                          1310 Madrid Street
Denver, CO 80202                                    Marshall, MN 56258

OVERNIGHT MAIL                                      OVERNIGHT MAIL
PNC Bank, National Association, as Agent            IBM Credit LLC
for Itself and Various Financial Institutions       One North Castle Drive
One PNC Plaza                                       Armonk, NY 10504
249 Fifth Avenue
Pittsburgh, PA 15222                                OVERNIGHT MAIL
                                                    Northstar Recycling Company, Inc.
OVERNIGHT MAIL                                      94 Maple Street
PNC Bank, National Association                      East Longmeadow, MA 01028
One PNC Plaza
249 Fifth Avenue
Pittsburgh, PA 15222

OVERNIGHT MAIL
Rugs America Corporation
10 Daniel Street
Farmingdale, NY 11735




DOCS_DE:228169.1 05233/003
              Case 20-10553-CSS       Doc 1268-1    Filed 07/06/21    Page 4 of 8




Art Van Furniture LLC                              EMAIL
NEW 2002 Service List EXPEDITED                    (Counsel to the Debtors and Debtors in
Case No. 20-10553                                  Possession)
Document No. 230017.1                              Gregory W. Werkheiser, Esq.
01 – Overnight Mail                                Michael J. Barrie, Esq.
01 - Express Mail                                  Jennifer Hoover, Esq.
47 – Emails                                        Kevin Capuzzi, Esq.
                                                   John C. Gentile, Esq.
                                                   Benesch, Friedlander, Coplan & Aronoff
(Counsel to the Chapter 7 Trustee)                 LLP
Bradford J. Sandler, Esq.                          222 Delaware Avenue, Suite 801
Colin R. Robinson, Esq.                            Wilmington, DE 19801
Peter J. Keane, Esq.                               Email: gwerkheiser@beneschlaw.com;
Pachulski Stang Ziehl & Jones LLP                  mbarrie@beneschlaw.com;
919 North Market Street, 17th Floor                jhoover@beneschlaw.com;
Wilmington, DE 19801                               kcapuzzi@beneschlaw.com;
Email: bsandler@pszjlaw.com;                       jgentile@beneschlaw.com
crobinson@pszjlaw.com;
pkeane@pszjlaw.com                                 EMAIL
                                                   (Counsel to Gary A. Van Elslander, as
OVERNIGHT MAIL                                     trustee of the Archie A. Van Elslander Trust
Internal Revenue Service                           and the Archie A. Van Elslander Trust)
Centralized Insolvency Operation                   Ralph E. McDowell, Esq.
2970 Market St                                     Bodman PLC
Philadelphia, PA 19104                             1901 St. Antoine Street
FAX: 855-235-6787                                  6th Floor at Ford Field
                                                   Detroit, MI 48226
EXPRESS MAIL                                       Email: rmcdowell@bodmanlaw.com
ACAR Leasing Ltd.
d/b/a GM Financial Leasing                         EMAIL
PO Box 183853                                      (Counsel to Wells Fargo Bank, NA,
Arlington, TX 76096                                Prepetition ABL Agent)
                                                   Cory Falgowski, Esq.
                                                   Burr & Forman, LLP
                                                   1201 N. Market Street, Suite 1407
                                                   Wilmington, DE 19801
                                                   Email: jfalgowski@burr.com

                                                   EMAIL
                                                   (Counsel to Synchrony Bank)
                                                   Rachel H. Herd, Esq.
                                                   Davis Wright Tremaine LLP
                                                   920 Fifth Avenue, Suite 3300
                                                   Seattle, WA 98104
                                                   Email: hughmccullough@dwt.com;
                                                   rachelherd@dwt.com



DOCS_DE:230017.3 05233/003
           Case 20-10553-CSS        Doc 1268-1    Filed 07/06/21     Page 5 of 8




                                                 EMAIL
EMAIL                                            (Counsel to Flexsteel Industries, Inc.)
Delaware Attorney General                        Jason W. Bank, Esq.
Carvel State Office Building                     Kerr, Russell and Weber, PLC
820 N French Street                              500 Woodward Avenue, Suite 2500
Wilmington, DE 19801                             Detroit, MI 48226
Email: attorney.general@state.de.us              Email: jbank@kerr-russell.com

EMAIL                                            EMAIL
Delaware Dept of Justice                         (Counsel to Virtus Group, L.P., Prepetition
Attn: Bankruptcy Dept                            Term Loan Agent)
820 N French St., 6th Fl                         Christopher G. Boies, Esq.
Wilmington, DE 19801                             King & Spalding LLP
Email: attorney.general@state.de.us              1185 Avenue of the Americas
                                                 New York, NY 10036
EMAIL                                            Email: cboies@kslaw.com
Delaware Secretary of State
Franchise Tax                                    EMAIL
401 Federal Street                               (Counsel to Taubman Landlords)
PO Box 898                                       Susan E. Kaufman, Esq.
Dover, DE 19903                                  Law Office of Susan E. Kaufman, LLC
Email: dosdoc_bankruptcy@state.de.us             919 N. Market Street, Suite 460
                                                 Wilmington, DE 19801
EMAIL                                            Email: skaufman@skaufmanlaw.com
Delaware State Treasury
820 Silver Lake Blvd., Suite 100                 EMAIL
Dover, DE 19904                                  (Counsel to Rochester KM Partners)
Email: statetreasurer@state.de.us                Earle I. Erman
                                                 Maddin Hauser Roth & Heller, P.C.
EMAIL                                            28400 Northwestern Hwy., 2nd Floor
(Counsel to Hilco Trading Trading, LLC)          Southfield, MI 48034
HGB AVF Lending, LLC                             Email: eerman@maddinhauser.com
c/o Hilco Trading, LLC
Eric Kaup                                        EMAIL
5 Revere Dr., Suite 206                          (Counsel to Wells Fargo Bank, NA,
Northbrook, IL 60062                             Prepetition ABL Agent)
Email: ekaup@hilcoglobal.com                     Jennifer Feldsher, Esq.
                                                 Morgan, Lewis & Bockius LLP
EMAIL                                            101 Park Avenue
Internal Revenue Service                         New York, NY 10179-0060
Attn: Susanne Larson                             Email:
31 Hopkins Plz Rm 1150                           jennifer.feldsher@morganlewis.com
Baltimore, MD 21201
Email: SBSE.Insolvency.Balt@irs.gov




                                           2
               Case 20-10553-CSS                 Doc 1268-1    Filed 07/06/21   Page 6 of 8




EMAIL                                                         EMAIL
(Counsel to Wells Fargo Bank, NA,                             (Counsel to Serta Simmons Bedding, LLC)
Prepetition ABL Agent)                                        Beth E. Rogers, Esq.
Marjorie Crider, Esq.                                         James F. F. Carroll, Esq.
Christopher Carter, Esq.                                      Rogers Law Offices
Morgan, Lewis & Bockius LLP                                   100 Peachtree Street, Suite 1950
One Federal Street                                            Atlanta, GA 30303
Boston, MA 02110-1726                                         Email: brogers@berlawoffice.com;
Email:                                                        jcarroll@berlawoffice.com
marjorie.crider@morganlewis.com;
christopher.carter@morganlewis.com                            EMAIL
                                                              Securities & Exchange Commission
EMAIL                                                         G Jeffrey Boujoukos, Regional Director
(Counsel to Synchrony Bank)                                   1617 JFK Boulevard, Ste 520
Carl N. Kunz, III, Esq.                                       Philadelphia, PA 19103
Sarah M. Ennis, Esq.                                          Email: philadelphia@sec.gov
Morris James LLP
500 Delaware Avenue, Suite 1500                               EMAIL
P.O. Box 2306                                                 Securities & Exchange Commission
Wilmington, DE 19899-2306                                     Secretary of the Treasury
Email: ckunz@morrisjames.com;                                 100 F St. NE
sennis@morrisjames.com                                        Washington, DC 20549
                                                              Email: SECBankruptcy-OGC-
EMAIL                                                         ADO@SEC.GOV
(Co-Counsel to Consultant)
Douglas D. Herrmann, Esq.                                     EMAIL
Marcy J. McLaughlin Smith, Esq.                               Securities & Exchange Commission NY
Troutman Pepper Hamilton SA                                   Office
Hercules Plaza, Suite 5100                                    Andrew Calamari, Regional Director
1313 N. Market Street                                         Brookfield Place
Wilmington, DE 19899-1709                                     200 Vesey St, Ste 400
Email:                                                        New York, NY 10281-1022
douglas.herrmann@troutman.com;                                Email: bankruptcynoticeschr@sec.gov
marcy.smith@troutman.com
                                                              EMAIL
EMAIL                                                         (Counsel to the Taubman Landlords)
(Counsel to Hilco Merchant Resources, LLC, et al.)            The Taubman Company
Steven Fox, Esq.                                              Andrew S. Conway, Esq.
Riemer & Braunstein LLP)                                      200 East Long Lake Road, Suite 300
Times Square Tower                                            Bloomfield Hills, MI 48304
Seven Times Square, Suite 2506                                Email: aconway@taubman.com
New York, NY 10036
Email: sfox@riemerlaw.com




                                                        3
           Case 20-10553-CSS       Doc 1268-1    Filed 07/06/21   Page 7 of 8




EMAIL                                           EMAIL
US Attorney for Delaware                        Benjamin A. Hackman, Esq.
David C. Weiss, Esq.                            Office of the United States Trustee
Hercules Building                               844 King Street, Suite 2207
1313 N. Market Street                           Wilmington, DE 19801
Wilmington, DE 19899-2046                       Email: benjamin.a.hackman@usdoj.gov
Email: usade.ecfbankruptcy@usdoj.gov
                                                EMAIL
EMAIL                                           (Counsel to Cole AV Portfolio I, LLC;
(Prepetition Term Loan Agent)                   VEREIT Real Estate, Inc.)
Virtus Group, L.P.                              VEREIT Real Estate, L.P.
Beth Cesari, Senior Director                    c/o Lisa M. Peters
3300 N Interstate 35, Suite 350                 KUTAK ROCK LLP
Austin, TX 78705                                1650 Farnam Street
Email: Beth.Cesari@virtusllc.com                Omaha, NE 68102
                                                Email lisa.peters@kutakrock.com
EMAIL
(Top 30 Creditor)                               EMAIL
New Classic Furniture                           Bernhardt Furniture Company
Michele McPherson                               Attn: Jeff L. Norris, Jr.
7351 McGuire Blvd.                              P.O. Box 740
Fontana, CA 92336                               1839 Morganton Blvd., SW
Email:                                          Lenoir, NC 28645-0740
michele@newclassicfurniture.com                 Email: jeffnorris@bernhardt.com

EMAIL                                           EMAIL
(Counsel to Oracle America, Inc.)               National Labor Relations Board
Shawn M. Christianson, Esq.                     Nancy Wilson, Regional Director
Buchalter, A Professional Corporation           1000 Liberty Avenue, Room 904
55 Second Street, 17th Floor                    Pittsburgh, PA 15222
San Francisco, CA 94105-3493                    Email: Nancy.wilson@nlrb.gov;
Email: schristianson@buchalter.com
                                                EMAIL
EMAIL                                           (Counsel to Signal USA, LLC)
Chapter 7 Trustee                               John D. Stoddard, Esq.
Alfred T. Giuliano, Esq.                        Simon PLC Attorneys & Counselors
Giuliano Miller & Co., LLC                      37000 Woodward A venue, Suite 250
2301 E. Evesham Road                            Bloomfield Hills, MI 48304
Pavillion 800, Suite 210                        Email: jstoddard@simonattys.com
Voorhees, NJ 08043
Email: atgiuliano@giulianomiller.com            EMAIL
                                                La-Z-Boy Incorporated
                                                Attn: Natalie Dickinson
                                                One La-Z-Boy Drive
                                                Monroe, MI 48162, 2B Credit
                                                Email: natalie.dickinson@la-z-boy.com

                                          4
           Case 20-10553-CSS         Doc 1268-1   Filed 07/06/21   Page 8 of 8




EMAIL
(Counsel to La-Z-Boy Incorporated)
Anthony Saccullo, Esq.
A.M. Saccullo Legal, LLC
27 Crimson King Drive
Bear, DE 19701
Email: ams@saccullolegal.com




                                            5
